IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


THOMAS D. WALTERS AND CLARA M.       : No. 422 WAL 2016
WALTERS, HIS WIFE                    :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                    :
                                     :
                                     :
PETITION OF: MAXIM HEALTHCARE        :
SERVICES, INC.                       :

LINDA FICKEN AND WILLIAM FICKEN,     : No. 423 WAL 2016
HER HUSBAND                          :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                    :
                                     :
                                     :
PETITION OF: MAXIM HEALTHCARE        :
SERVICES, INC.                       :

WANDA J. BRAUN AND EDWIN J.          : No. 424 WAL 2016
BRAUN, HER HUSBAND                   :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                            :
                                             :
                                             :
PETITION OF: MAXIM HEALTHCARE                :
SERVICES, INC.                               :

RONNIE D. MURPHY AND CONNIE E.               : No. 425 WAL 2016
MCNEAL, AS CO-EXECUTORS OF THE               :
ESTATE OF ELEANOR Y. MURPHY,                 :
AND IN THEIR OWN RIGHT                       : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
            v.                               :
                                             :
                                             :
UPMC PRESBYTERIAN SHADYSIDE,                 :
MAXIN HEALTHCARE SERVICES, INC.,             :
AND MEDICAL SOLUTIONS L.L.C. D/B/A           :
MEDICAL SOLUTIONS                            :
                                             :
                                             :
PETITION OF: MAXIM HEALTHCARE                :
SERVICES, INC.                               :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of April, 2017, the Application to File Reply in Further

Support of Petition for Allowance of Appeal is DENIED as moot.           The Petition for

Allowance of Appeal is GRANTED. The issues as stated by petitioner are:


      (1)   Whether, in an issue of first impression and of critical statewide
            importance, the Superior Court Majority violated longstanding precedent
            and deviated from existing law when it imposed upon a staffing agency a
            duty in negligence requiring it to protect the public against intentional acts
            of a former employee, in circumstances where: (i) there was no allegation
            that the staffing agency had notice that the employee had committed the
            same or similar offenses while employed with the agency; and (ii) the
            intentional acts occurred in a different state, two years after the employee's
            employment relationship with the staffing agency ended?


       [422 WAL 2016, 423 WAL 2016, 424 WAL 2016 and 425 WAL 2016] - 2
(2)   Whether, in an issue of first impression and statewide importance, the
      Superior Court Majority violated well-established rules of civil procedure
      and longstanding precedent by supplying facts, and then relying on those
      facts for its conclusions, in circumstances where those facts clearly do not
      appear in Plaintiffs' Complaint?



Justice Mundy did not participate in the consideration or decision of this matter.




 [422 WAL 2016, 423 WAL 2016, 424 WAL 2016 and 425 WAL 2016] - 3